

114 HR 6315 IH: To authorize the award of the Medal of Honor to James C. McCloughan for acts of valor during the Vietnam War.
U.S. House of Representatives
2016-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V114th CONGRESS2d SessionH. R. 6315IN THE HOUSE OF REPRESENTATIVESNovember 14, 2016Mr. Upton introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo authorize the award of the Medal of Honor to James C. McCloughan for acts of valor during the
			 Vietnam War.
	
		1.Authorization for award of the Medal of Honor to James C. McCloughan for acts of valor during the
			 Vietnam War
 (a)AuthorizationNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the President may award the Medal of Honor under section 3741 of such title to James C. McCloughan for the acts of valor during the Vietnam War described in subsection (b).
 (b)Acts of valor describedThe acts of valor referred to in subsection (a) are the actions of James C. McCloughan during combat operations of May 13–15, 1969, during the Battle for Nui Yon Hill, for which he was previously awarded the Bronze Star Medal with V Device.
			